Citation Nr: 0815227	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claims as lumbar muscle spasm and spondylosis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.  


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September to December 
1980 and from February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current back disorder is 
related to his second period of active duty service (February 
2003 to February 2004).  His service medical records reveal 
that he complained of lower back pain in June 2003.  In his 
December 2003 post-deployment health assessment, he reported 
current back pain.  Also, he stated that he injured himself 
in June 2003 while on board the USS Brittin.  

Private medical records reveal that the veteran had x-rays of 
his lumbosacral spine in February 2005.  The radiology report 
reflects that he had a suspected lumbar muscle strain and 
minimal lower lumbar anterior spondylosis.  The radiology 
report also reflects that he related his lower back pain to 
performing "strength jobs." 

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a currently diagnosed back disorder; (2) the veteran's 
service medical records reveal that the veteran suffered from 
back pain on at least one occasion; and (3) the evidence 
indicates that the claimed disability may be associated with 
in-service injuries.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).

The veteran also contends that his currently-diagnosed 
schizophrenia is related to his second period of active 
service.  He contends that he was treated for a nervous 
condition in 1997, but that he was symptom-free and mentally 
healthy when he was called to active duty in February 2003.  
He contends that he has been receiving psychiatric treatment 
and has been unable to work following separation from active 
service. 

The Board notes that it appears that the veteran may have 
private treatment records that are outstanding.  The record 
contains several references to treatment for a nervous 
condition or schizophrenia in 1997.  The record also contains 
a reference to treatment for schizophrenia in 1998.  However, 
no medical records from 1997 or 1998 are included in the 
record.  Because these medical records may contain 
information pertinent to his claim for service connection for 
schizophrenia, they are relevant and should be obtained.

The veteran's service medical records reveal that he reported 
in his December 2003 post-deployment health assessment that 
he was bothered by little interest or pleasure in things, and 
by feeling down, depressed, and hopeless.  He also reported 
that he had thoughts of hurting or losing control with 
someone.  

The record also indicates that he sought private psychiatric 
treatment in January 2004, while he was still on active duty, 
for feelings of anxiety, tension, aggression, and 
hallucinations and delusions.  An April 2005 private 
psychiatric report contains a diagnosis of chronic 
schizophrenia, paranoid type.  

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a current schizophrenia diagnosis; (2) the record reveals 
that the veteran reported psychiatric symptoms, and sought 
private psychiatric treatment, while on active duty; and (3) 
the evidence indicates that the claimed disability may be 
related to the veteran's active service.  See McClendon, 20 
Vet. App. 79.

In addition, while the case in being remanded, an attempt 
should be made to obtain the most current VA clinical 
records.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
VA Medical Center in San Juan, Puerto 
Rico, for the period from February 2006 
to the present.

2.  Schedule the veteran for a VA 
examination of his lumbar spine.  The 
examiner is asked to review the claims 
file in conjunction with the 
examination and to make a note of such 
a review in the examination report.  

Specifically, the examiner is asked to 
render an opinion as to the following: 

(a)  	Does the record establish 
that the veteran's low back 
disorder at least as likely as not 
(50 percent probability or 
greater) that the veteran's 
current back disability, lumbar 
muscle spasm and spondylosis, was 
initially manifested during, or is 
otherwise related, to service.

3.  Request that the veteran provide 
identifying information regarding any 
psychiatric treatment obtained in 1997 
and 1998, and authorization to obtain 
medical records from these sources.  
After securing the necessary 
authorizations, request the veteran's 
medical records and associate them with 
the claims folder.

4.  Schedule the veteran for a 
psychiatric examination to determine 
the nature, approximate onset date and 
etiology of the veteran's 
schizophrenia.  His VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should review the entire 
record, address all of the pertinent 
medical records, and address the 
following:

(a)  	Did the veteran's mental 
disorder pre-exist his service 
commencing in February 2003 and, 
if so, is it at least as likely as 
not (50 percent probability or 
greater) that the pre-existing 
disorder was aggravated or 
permanently worsened as a result 
of service?

(b)  	If the veteran's mental 
disorder did not pre-exist his 
service period of February 2003 to 
February 2004, is it at least as 
likely as not (50 percent 
probability or greater) that the 
disorder is related to this period 
of active service?   	
5.  Then, readjudicate the claims of 
service connection for low back and 
psychiatric disorders.  If the 
determination remains unfavorable, issue a 
supplemental statement of the case and 
provide the veteran a reasonable period of 
time in which to respond before this case 
is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

